DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        SLOSSBERG FAMILY CHIROPRACTIC CENTER, INC.
                   a/a/o LAUREL SMIKLE,
                          Appellant,

                                    v.

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-271

                         [September 15, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case No. 50-2015-SC-
008881-XXXX-SB and 50-2018-AP-000114-CAXX-MB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

  Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.